IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-63,519-02


GERALD WAYNE GEORGE, Relator

v.

PANOLA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1997-C-110-CCL IN THE COUNTY COURT AT LAW
FROM PANOLA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court. In it, he contends that he filed an application for a writ of habeas corpus in the County Court
at Law of Panola County, that more than 35 days have elapsed, and that the application has not yet been
forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of  Panola
County, is ordered to file a response, which may be made by: submitting the record on such habeas corpus
application; submitting a copy of a timely filed order designating issues to be investigated, see McCree v.
Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the claims asserted in the application filed
by Relator are not cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not
filed an application for a writ of habeas corpus in Panola County. This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.


Filed: January 9, 2008
Do not publish